Exhibit 10.12A

STOCK APPRECIATION RIGHT GRANT

This Stock Appreciation Right (“SAR”) is granted on August 21, 2012 (the “Grant
Date”), by First PacTrust Bancorp, Inc., a Maryland corporation (the “Company”),
to Steven Sugarman (the “Grantee”), in accordance with the following terms and
conditions:

1. SAR Grant and Exercise Period. In recognition of prior services provided by
the Grantee to the Company, the Company hereby grants to the Grantee a SAR with
respect to an aggregate of 500,000 shares (the “SAR Shares”) of the common stock
of the Company (“Common Stock”) at a base price equal to $12.12 per share (the
“Base Price”), subject to adjustment in accordance with Section 6(b) below. The
number of SAR Shares shall be subject to adjustment in accordance with Section 6
below. The SAR shall be settled upon exercise in cash.

This SAR shall be exercisable only during the period (the “Exercise Period”)
commencing on (i) the date that is six months and a day following the Grant Date
with respect to the first tranche set forth in Section 2 below and (ii) the
dates set forth in Section 2 below for the remaining tranches, and ending at
5:00 p.m., Irvine, California time, on the date 10 years after the Grant Date,
such later time and date being hereinafter referred to as the “Expiration Date,”
subject to earlier vesting and earlier expiration in the event of a Termination
of Service, as and to the extent provided in Section 4.

2. Exercise and Settlement of the SAR. The SAR may be exercised during the
Exercise Period, with respect to not more than the cumulative number of SAR
Shares set forth below, by giving written notice to the Company as hereinafter
provided specifying the number of SAR Shares with respect to which the SAR is
being exercised.

 

Cumulative Number of SAR Shares Vested

   Date

166,666

   Grant Date

166,667

   August 21, 2013

166,667

   August 21, 2014

The notice of exercise of all or a portion of this SAR shall be in the form
prescribed by the Compensation Committee of the Board of Directors of the
Company (or such other committee as may be designated by the Board of Directors
of the Company) (the “Committee”) and directed to the address set forth in
Section 8 below. The date of exercise is the date on which such notice is
received by the Company. The SAR represents the right, following exercise, to
receive a payment in cash equal to the excess, if any, of the Fair Market Value
(as defined in Company’s 2011 Omnibus Plan (the “Plan”)) of one such share of
Common Stock on such exercise date over the Base Price, multiplied by the number
of SAR Shares with respect to which the SAR is being exercised. The Company will
retain from each distribution the amount of cash required to satisfy tax
withholding obligations consistent with Article 16 of the Plan and Section 9 of
this Agreement.

3. Nontransferability of this SAR. This SAR may not be assigned, encumbered,
transferred, pledged or hypothecated except, (i) in the event of the death of
the Grantee, by will or the applicable laws of descent and distribution or
pursuant to a beneficiary designation as described below, or (ii) pursuant to a
“domestic relations order,” as defined in Section 414(p)(1)(B)



--------------------------------------------------------------------------------

of the Internal Revenue Code of 1986, as amended (the “Code”), or (iii) in a
gift to any member of the Grantee’s immediate family or to a trust for the
benefit of one or more of such immediate family members. During the lifetime of
the Grantee, this SAR shall be exercisable only by the Grantee or a person
acting with the legal authority of the Grantee unless it has been transferred as
permitted hereby, in which case it shall be exercisable only by such transferee.
For the purpose of this Section 3, the Grantee’s “immediate family” shall mean
the Grantee’s spouse, children and grandchildren.

From time to time, by signing a form furnished to the Company, the Grantee may
designate any legal or natural person or persons (who may be designated
contingently or successively) to whom to transfer the unexercised portion this
SAR if the Grantee were to die prior to the Expiration Date without having
exercised such unexercised portion. If the Grantee fails to designate a
beneficiary as provided above, or if the designated beneficiary dies before the
Grantee or before such unexercised portion is so transferred, such unexercised
portion shall be transferred to the Grantee’s estate. For purposes of this SAR,
the term “designated beneficiary” means the person or persons designated by
Grantee as Grantee’s beneficiary in the last effective beneficiary designation
form filed with the Company. The provisions of this SAR shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Company and any person acting with the legal authority of the
Grantee or to whom this SAR is transferred in accordance with this Section 3.

4. Termination of Service of the Grantee.

(a) Upon a termination of the Grantee’s service other than (i) by the Company
for Cause (as defined in the Employment Agreement by and between the Company and
the Grantee, dated as of August 21, 2012 (the “Employment Agreement”)) or (b) by
the Grantee without Good Reason (as defined in the Employment Agreement), the
unvested portion of the SAR shall immediately vest in full and, along with the
previously vested portion of the SAR, if any, shall remain exercisable for the
duration of the term. For the avoidance of doubt, in the event that Grantee’s
employment with the Company terminates but the Grantee continues to serve on the
Company’s Board of Directors, the Grantee’s employment shall be deemed to have
continued for the purposes of the vesting of the unvested portion of the SAR and
if the Grantee’s service on the Board of Directors terminates as a result of
action by the Company (including by virtue of the Company’s failure to nominate
the Grantee for re-election to the Board of Directors), other than a termination
for Cause, or a failure of the Company’s shareholders to re-elect the Grantee,
each such termination shall be treated as a termination without Cause.

(b) Upon a termination of the Grantee’s employment by the Grantee without Good
Reason or a termination of the Grantee’s employment by the Company for Cause,
the unvested portion of the SAR shall be forfeited and the vested portion of the
SAR shall remain exercisable for the 90-day period immediately following such
termination of employment.

5. Change of Control. In the event of a Change of Control (as defined on Exhibit
A to this Agreement), the SAR shall become immediately exercisable and, to the
extent the SAR is assumed in the applicable transaction, the SAR shall remain
exercisable for the duration of the term.

 

2



--------------------------------------------------------------------------------

6. Adjustments for Certain Changes in Capitalization of the Company; Dividend
Equivalent Rights.

(c) In the event of any increase in the outstanding shares of Common Stock (for
the avoidance of doubt, whether voting or nonvoting) after the Grant Date by
reason of any issuance of Common Stock not covered by Sections 6(b) (other than
those issuances described in the last sentence of this Section 6(a)) (an
“Issuance”), the Grantee shall be granted an additional SAR upon consummation of
such Issuance with a base price equal to the then-current Fair Market Value of
Common Stock (an “Additional SAR”) such that (1) when taking into account such
Additional SAR, the percentage of the unexercised (whether vested or unvested)
SAR Shares in respect of the initial SAR granted pursuant to this Agreement,
such Additional SAR and any other Additional SARs previously granted under this
Section 6(a), in each case as of the date of such issuance, relative to the
total number of outstanding shares of Common Stock immediately following such
Issuance is equal to (2) the percentage of the unexercised (whether vested or
unvested) SAR Shares in respect of the initial SAR granted pursuant to this
Agreement and any other Additional SARs previously granted under this
Section 6(a), in each case as of the date of such issuance, relative to the
total number of outstanding shares of Common Stock immediately prior to such
Issuance. The Additional SAR granted following an Issuance pursuant to this
Section 6(a) shall have the same terms and conditions as the initial SAR granted
pursuant to this Agreement, however, the vesting and term shall take into
account the Grantee’s service between the Grant Date and the date the Additional
SAR is granted. For example, if an Issuance occurs and an Additional SAR is
granted 18 months following the Grant Date, two-thirds (2/3) of such Additional
SAR shall be vested and exercisable and the Additional SAR shall have 102 months
remaining on its term. For the avoidance of doubt, no Additional SARs shall be
granted under this Section 6 in the event that there is an increase in the
number of outstanding shares of Common Stock solely due to the issuance of
Common Stock as or in settlement of equity awards to employees, directors or
independent contractors of the Company or its Affiliates for compensatory
purposes, including upon the granting of restricted stock, the settlement of
restricted stock units or the exercise of stock options.

(d) The Base Price and the number of SAR Shares as to which the SAR may be
exercised (for the avoidance of doubt, including with respect to unvested SAR
Shares) are subject to adjustment from time to time upon occurrence of the
events set forth in this Section 6(b).

(i) If after the Grant Date the number of outstanding shares of Common Stock
(for the avoidance of doubt, whether voting or nonvoting) is increased by a
stock dividend payable in shares of Common Stock, or by a split-up of shares of
Common Stock, or other similar event, then, on the effective date of such stock
dividend, split-up or similar event, the SAR Shares as to which the SAR may be
exercised shall be increased in proportion to such increase in outstanding
shares of Common Stock.

(ii) If after the Grant Date the number of outstanding shares of Common Stock
(for the avoidance of doubt, whether voting or nonvoting) is decreased by a
consolidation, combination, reverse stock split or reclassification of shares of
Common Stock, or other similar event, then, on the effective date of such
consolidation, combination, reverse stock split or reclassification of

 

3



--------------------------------------------------------------------------------

shares of Common Stock, or other similar event, the SAR Shares as to which the
SAR may be exercised shall be decreased in proportion to such increase in
outstanding shares of Common Stock.

(iii) If after the Grant Date the Company distributes to holders of its Common
Stock any of its assets (other than cash, which is covered by Section 6(c)
below) or debt securities or any rights, options or warrants to purchase debt
securities, assets or other securities of the Company (other than Common Stock),
the Base Price shall be adjusted in accordance with the following formula:

 

   P’ = P ÷ (M/(M-F)) where:       P’ = the Base Price immediately following the
adjustment to the Base Price pursuant to this Section 6(b)(iii).    P = the Base
Price immediately preceding the adjustment to the Base Price pursuant to this
Section 6(b)(iii).    M = the Last Reported Sales Price (as defined herein) per
share of Common Stock on the business day immediately preceding the Announcement
Date.    F = the fair market value (as determined in good faith by the Board of
Directors (or the Compensation Committee thereof) and evidenced by resolutions)
on the Announcement Date for such distribution of the assets, securities,
options, rights or warrants distributable to one share of Common Stock after
taking into account, in the case of any rights, options or warrants, the
consideration required to be paid upon exercise thereof.   

“Announcement Date” shall mean the day on which a distribution covered by this
Section 6(b)(iii) is announced to the general public.

 

“Last Reported Sales Price” of Common Stock on any particular date means:

 

(1) if the Common Stock is listed or admitted for trading on a national
securities exchange, the last reported sales price reported on the date in
question in the composite transactions for the exchange on which the Common
Stock is so listed or admitted;

 

(2) if (1) does not apply and the Common Stock is traded on the OTC Bulletin
Board, the last quoted bid price as of the date in question in the
over-the-counter market as reported by the OTC Bulletin Board;

 

(3) if (1) and (2) do not apply and the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets”, the last quoted bid
price as of the date in question; or

 

(4) if (1), (2) and (3) do not apply and the Last Reported Sales Price cannot be
calculated on a particular date on any of the foregoing bases, the Last Reported
Sales price shall be determined by the Board of Directors or the Committee and
evidenced by resolutions thereof.

The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately prior to the ex-dividend date for such
distribution. This subsection (iii) does not apply to any dividends or
distributions made in connection with, or as part of any of

 

4



--------------------------------------------------------------------------------

the actions contemplated by subsections (i), (ii) or (iv) of this Section 6(b)
or Section 6(c) below. If any adjustment is made pursuant to this subsection
(iii) as a result of the issuance of rights, options or warrants and at the end
of the period during which any such rights, options or warrants are exercisable,
not all such rights, options or warrants shall have been exercised, the SAR
shall be immediately readjusted as if “F” in the above formula was the fair
market value (as determined in good faith by the Board of Directors or the
Committee and evidenced by resolutions thereof) on the dividend date for such
distribution of the indebtedness or assets actually distributed upon exercise of
such rights, options or warrants divided by the number of shares of Common Stock
outstanding on the dividend date for such distribution.

(iv) Subject in all cases to Section 5, in the event that the Company shall
reorganize its capital, reclassify its capital stock, consolidate or merge with
or into another corporation (where the Company is not the surviving corporation
or where there is any change whatsoever in, or distribution with respect to, the
outstanding Common Stock (for the avoidance of doubt, whether voting or
nonvoting)), or sell, transfer or otherwise dispose of all or substantially all
of its property, assets or business to another corporation and, pursuant to the
terms of such reorganization, reclassification, merger, consolidation or
disposition of assets, (1) shares of common stock of the successor or acquiring
corporation or of the Company (if it is the surviving corporation) or (2) any
cash, shares of stock or other securities, assets, property or indebtedness of
any nature whatsoever (including warrants or other subscription or purchase
rights) in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”) are to be received by or distributed to the
holders of Common Stock who are holders immediately prior to such transaction,
then the Grantee shall have the right thereafter to receive, upon exercise of
the SAR the number of shares of common stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of notional shares of Common Stock covered by the SAR immediately
prior to such event (for the avoidance of doubt, (x) including with respect to
SAR Shares that are not yet vested pursuant to the terms hereof, and (y) only
taking into account the difference between the Fair Market Value and the Base
Price). In the event of receipt of shares of common stock of the successor or
acquiring corporation or of the Company and Other Property, the aggregate Base
Price otherwise payable for the shares of Common Stock issuable upon exercise of
the SAR shall be allocated among the shares of common stock and Other Property
receivable as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets in proportion to the respective fair
market values of such shares of common stock and Other Property as determined in
good faith by the Board of Directors or the Committee and evidenced by
resolutions thereof. In case of any such reorganization, reclassification,
merger, consolidation or disposition of assets, the successor or acquiring
corporation (if other than the Company) shall expressly assume the due and
punctual observance and performance of each and every covenant and condition of
the SAR to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be reasonably deemed
appropriate (as determined in good faith by the Board of Directors or the
Committee and evidenced by resolutions thereof) in order to provide for
adjustments of any shares of the common stock of such successor or acquiring
corporation to which the SAR then relates, with modifications which shall be as
equivalent as practicable to the adjustments provided for in this Section 6. For
purposes of this Section 6(b)(iv), “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class that is not
preferred as to dividends or assets over any other class of stock of such
corporation and that is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities that are
convertible into

 

5



--------------------------------------------------------------------------------

or exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 6(b)(iv) shall similarly apply to successive reorganizations,
reclassification, mergers, consolidations or disposition of assets and shall
apply to any securities to be received as a result of the foregoing.

(v) Whenever the number of SAR Shares is adjusted, as provided in this
Section 6(b), the Base Price shall be adjusted (rounded up to the next whole
cent) by multiplying such Base Price immediately prior to such adjustment by a
fraction (1) the numerator of which shall be the number of SAR Shares with
respect to which the SAR is exercisable upon the exercise of the SAR immediately
prior to such adjustment (for the avoidance of doubt, including with respect to
SAR Shares that are not yet vested pursuant to the terms hereof), and (ii) the
denominator of which shall be the number of SAR Shares with respect to which the
SAR is exercisable upon the exercise of the SAR immediately after such
adjustment (for the avoidance of doubt, including with respect to SAR Shares
that are not yet vested pursuant to the terms hereof).

(e) To the extent that the Company makes any dividend distribution to the
holders of its Common Stock: (i) that is payable in cash; (ii) that constitutes
a distribution of the retained earnings of the Company (as determined in good
faith by the Company’s Board of Directors in accordance with generally accepted
accounting principles); and (iii) for which the record date (the “Record Date”)
is after the Grant Date and prior to the earlier of (A) the date on which
Grantee has exercised all of the SAR Shares granted hereunder, or (B) the date
on which the SAR expires hereunder, then: (1) on the date of any such dividend
distribution, the Company shall make a cash payment to Grantee, with respect to
each SAR Share that has vested on or prior to such Record Date and has not been
exercised on or prior to such Record Date, in an amount equal to the product of
the amount of the dividend distribution made by the Company with respect to each
share of its Common Stock (the “Per Share Dividend Amount”) multiplied by the
number of such vested and unexercised SAR Shares; and (2) with respect to any
SAR Shares that have not vested as of such Record Date, the Company shall credit
to a dividend accrual account an amount (the “Accrued Dividend Amount”) equal to
the product of the Per Share Dividend Amount multiplied by the number of such
unvested SAR Shares, and the Accrued Dividend Amount with respect to any such
unvested SAR Shares will be distributed to Grantee on the date on which the
related SAR Shares vest. In the event that any unvested SAR Shares are forfeited
in accordance with Section 4 of this Agreement, any unpaid Accrued Dividend
Amount would be immediately forfeited.

(f) If the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then thereafter no
adjustment under this Section 6 shall be required by reason of the taking of
such record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.

(g) Notwithstanding the foregoing provisions of this Section 6, the Board of
Directors of the Company or the Committee shall make such equitable and
appropriate adjustments to the foregoing provisions of this Section 6 that it
shall determine in good faith (and evidenced by resolutions thereof) are
necessary to ensure that the adjustments to the SAR made pursuant

 

6



--------------------------------------------------------------------------------

to this Section 6 shall be made in such a manner so as to ensure that after such
adjustments the SAR continues to be exempt from Section 409A of the Code.

7. Stockholder Rights Not Granted by This SAR. The Grantee is not entitled by
virtue hereof to any rights of a stockholder of the Company or to notice of
meetings of stockholders or to notice of any other proceedings of the Company.

8. Notices. All notices hereunder to the Company shall be delivered or mailed to
it addressed to the Secretary of First PacTrust Bancorp, Inc., 18500 Von Karman
Ave, Suite 1100, Irvine, California 92612. Any notices hereunder to the Grantee
shall be delivered personally or mailed to the Grantee’s address noted below.
Such addresses for the service of notices may be changed at any time provided
written notice of the change is furnished in advance to the Company or to the
Grantee, as the case may be.

9. Withholding Tax. Where the Grantee or another person is entitled to receive a
cash payment pursuant to the exercise of this SAR or an Additional SAR, the
Company shall have the right to require the Grantee or such other person to pay
to the Company the amount of any taxes which the Company or any of its
affiliates is required to withhold with respect to the exercise of such SAR
Shares, or in lieu thereof, to retain a sufficient amount of cash to cover the
amount required to be withheld.

10. Grantee Service. Nothing in this Agreement shall limit the right of the
Company or any of its affiliates to terminate the Grantee’s service as a
director, advisory director, or employee, or otherwise impose upon the Company
or any of its affiliates any obligation to employ or accept the services of the
Grantee.

11. Amendment. The Committee may waive any conditions of or rights of the
Company or modify or amend the terms of this Award Agreement; provided, however,
that the Committee may not amend, alter, suspend, discontinue or terminate any
provision hereof which could reasonably be expected to adversely affect the
Grantee without the Grantee’s (or his legal representative’s) written consent.

12. Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this SAR by signing in the space provided below and returning
a signed copy hereof to the Company at the address set forth in Section 8 above.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

 

FIRST PACTRUST BANCORP, INC. By:  

/s/ Timothy R. Chrisman

ACCEPTED:

/s/ Steven Sugarman

Steven Sugarman

 

8



--------------------------------------------------------------------------------

Exhibit A

DEFINITION OF CHANGE OF CONTROL

For the purposes of this Agreement “Change of Control” means:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (a) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company or (z) any acquisition pursuant to a transaction that complies with
clauses (iii)(a), (iii)(b) and (iii)(c) below;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (a) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (b) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination

 

C-1



--------------------------------------------------------------------------------

or the combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (c) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

C-2